Citation Nr: 1216880	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  99-13 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a knot in the stomach and back causing leg paralysis.  

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to August 16, 2010, and in excess of 40 percent on and after August 16, 2010.  

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to August 16, 2010, and in excess of 40 percent on and after August 16, 2010.  

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

6.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  It was previously remanded by the Board to the VA's Appeals Management Center (AMC) for additional development in October 2007, and most recently, in March 2010, and following the AMC's attempts to complete the requested actions, the case has been returned to the Board for further review.  

Notice is taken by the Board that, while the case remained in remand status, the AMC by its rating decision of May 2011, among other things, increased the ratings assigned for peripheral neuropathy of each upper extremity from 10 percent to 40 percent, effective from August 16, 2010.  Accordingly, the issues identified on the title page have modified to reflect the changes made by the AMC.  

The Board attempted to notify the Veteran in writing in January 2012 that there was some question as to which service organization was actually representing him, there being indications that both the Veterans of Foreign Wars and Disabled American Veterans had been actively involved in the instant appeal.  By that correspondence, the Veteran was requested to clarify which person or organization, if any, he wished to represent his interests in this appeal, to which he did not respond within the allotted 30-day period.  As the Veteran was advised in the January 2012 correspondence, the Board will assume that the Veteran wishes to represent himself and proceed to review his appeal on that basis.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Because the record reasonably raises the question of TDIU entitlement that issue is further addressed in the REMAND portion of this document. 

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

As indicated above, the Board most recently remanded this matter in March 2010 so that the report of an October 2007 electromyogram could be obtained and made a part of the record, and, in addition, to obtain further VA medical examination and opinion as to the matters on appeal, followed by readjudication.  

The record, upon return of the case to the Board, consists of copies of a rating decision in August 2010, continuing and confirming a previously assigned 20 percent rating for diabetes mellitus, and May 2011, described above and referencing specifically examination and treatment reports from the VA Medical Centers in Cleveland, Ohio, from January 2004 and April 2010 and Columbus, Ohio, from May to September 2009, as well as VA examinations at the VAMC at Knox Community Hospital, dated August 16, 2010, and September 21, 2010, and any other addenda to those examination reports.  Also of record are two pages of VA examination notes, dated in September 2009 and September 2011, from R. J. Jones, Certified Nurse Practitioner.  There is also of record a copy of an unsigned supplemental statement of the case prepared in October 2011 in which the evidence considered by the AMC in its May 2011 rating action was incorporated by reference; appended thereto is a handwritten notation indicating the following:  "[l]ost Volume (evidence to rebuild on)."  

Absent from the record, to include the virtual VA record, are the specific treatment reports referenced in the May 2011 rating decision as having been compiled at the VA medical facilities in Cleveland and Columbus, Ohio, as well as the reports of the VA medical examinations of August 16 and September 21, 2010.  There is no report of the October 2007 electromyogram.  There is only a single vague reference to a loss of a volume of the Veteran's VA claims folder and attempt to rebuild that folder, but that is unconfirmed and no notice to the Veteran of the loss of pertinent records is shown.  

Compliance with the Board's prior remand has not been achieved and remand of this appeal is required to ensure that compliance is attained.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).  If on remand the evidence referenced in the May 2011 rating decision cannot be recovered in its entirety, a formal finding as to the unavailability of the VA treatment records will be required, with notice to the Veteran, and additional VA medical examination and opinion must be obtained.  This must necessarily precede readjudication of the issues on appeal. 

Accordingly, this case is REMANDED for the following actions:

1.  Ensure compliance with the VA's duty to notify as to each of the issues on appeal.  

2.  Obtain for inclusion in the Veteran's VA claims folder copies of the interpretative reports of electromyograms of October 2007 and September 2009.  

Efforts to obtain these and any other Federal records must continue until the AMC determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond. 

3.  Obtain for inclusion in the Veteran's VA claims folder all VA treatment records, not already on file, to include those referenced in the May 2011 rating decision as having been compiled at the VA medical facilities in Cleveland (January 2004 and April 2010) and Columbus, Ohio, (May to September 2009), as well as those, not already on file, which were compiled at any VA medical facility since January 2007.  

Efforts to obtain these and any other Federal records must continue until the AMC determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond. 

4.  Obtain for inclusion in the Veteran's VA claims folder, copies of the VA medical examinations reports relating to those evaluations performed at the VAMC at Knox Community Hospital, on August 16, 2010, and September 21, 2010.  

If either report is unavailable, schedule the Veteran for another VA medical examination in order to determine the nature and etiology of his claimed knot in the stomach and back with leg paralysis; the current nature and severity of the peripheral neuropathy of each extremity; and the effect of service-connected disabilities on his employability.  The VA examiner's attention should be directed to this remand, as well as the October 2007 and March 2010 remands, and the claims file should be made available for the examiner's review in conjunction with the examination.  The examination should include a detailed medical history, a complete clinical evaluation, and any tests that are deemed necessary.  The VA examiner should fully detail the degree of impairment of each extremity in terms of there being mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis, as applicable, resulting from peripheral neuropathy of the upper right and upper left extremities and the lower right and lower left extremities.  Complete diagnoses should be provided, to include specific notations as to the presence or absence of one or more knots of the stomach and/or back and/or paralysis of either or both legs.  

The VA examiner is also asked to offer medical opinions, with full supporting rationale, as to the following:

a)  Is it at least as likely as not that any identified knot in the stomach and/or back and/or paralysis of either leg originated in service or is otherwise attributable to military service?  What is the nature of the relationship of any such disability, if shown, to the Veteran's service-connected peripheral neuropathy of the lower extremities? 

b)  Is it at least as likely as not that the Veteran's multiple service-connected disabilities (posttraumatic stress disorder, diabetes mellitus, and peripheral neuropathy of each upper and lower extremity) in total render him unable to obtain and maintain any gainful employment? 

5.  Lastly, readjudicate the issues on appeal and, if any benefit sought by the Veteran continues to be denied, furnish him a supplemental statement of the case and permit him a reasonable period in which to respond, prior to returning the case to the Board for further review.  

No action is required of the Veteran until he is further notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


